Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Substance of Interview
Discussion centered on a) prior art rejections and b) 112(b) rejections.

Re: a), Examiner noted that the substance of comment #3 (re: specifying the barrier to contain nickel) needs to be incorporated into proposed claim 1 in order to define such a claim over the reference Ockenfuss, because otherwise one of the intermediate dielectric layers of the reference can be deemed to be a barrier, and Fig. 1E of the reference shows that such an intermediate dielectric layer to extend to the substrate and seal a respective conductive layer.

Re: b), Examiner noted that while the language in claim 1 appears to overcome the 112(b) rejection, the form of claim 1 could be improved for clarity.  Specifically, Examiner suggested the following re: the two subsets of the first dielectric layer and suggested that similar changes be adopted for other layers respectively deposited upon each of the subsets.

a first dielectric layer, comprising a plurality of a first (or substrate interfacing) first-dielectric portions, each of which interfacing the window substrate, and a plurality of second (or spacer interfacing) first-dielectric portions, each of which interfacing a respective one of the non-conductive spacers;

Examiner suggested that similar conventions be adopted for subsequently deposited layers (e.g. for the conductive layers on the first first-dielectric portions, they be recited to be “the first set of structures deposited on a respective one of the first first-dielectric portions).







/Z. Jim Yang/Primary Examiner, Art Unit 1781